Citation Nr: 0402572	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement  to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory 
disorder, including as due to asbestos exposure in service.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office.  The veteran filed a notice of disagreement 
in August 2002.  A statement of the case was issued in 
November 2002.  The substantive appeal (VA Form 1-9) was 
received by the RO January 2003.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran contends, in essence, that his service-connected 
migraine headaches are more severe than the current 
evaluation reflects.  He also maintains that he has a 
respiratory disorder due to his exposure to asbestos during 
service.  

A review of the record reveals that the veteran receives 
prescription refills from VA for medication for treatment of 
his migraine headaches.  His private physician, Beth A. 
Casady, DO, indicates that she has treated him for his 
migraine headaches since 1998.  Although we note that she 
prescribes medication for his migraine headaches that is 
filled by VA, copies of her treatment records for his 
migraine headaches are not associated with the claims folder.  
A statement from Dr. Casady dated in December 2002, indicates 
that the veteran has received treatment from the emergency 
room for this condition, although not as much since he has 
been treated by her with Fiornal, a pain medication.  
However, those emergency room records are also pertinent in 
this claim.  The RO should attempt to obtain Dr. Casady's 
treatment records and the records from the emergency room 
where he received treatment prior to final adjudication of 
this claim.  

The claims folder also reflects that the veteran has not had 
a recent VA examination in connection with his service-
connected migraine headaches.  A thorough and contemporaneous 
examination of the veteran which is adequate for rating 
purposes should be performed.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  This is to ensure that evaluation of a 
disability is a fully informed one.  

As for the veteran's claim for service connection for a 
respiratory disorder, there is medical evidence of record 
that indicates, in pertinent part, that the veteran's x-rays 
are consistent with asbestosis.  The veteran has submitted a 
statement indicating that he served on YSD #33 Salvage Ship 
NAS, Jacksonville, Florida and VA 34 Squadron, attached to 
USS Saratoga CVA 60, Mayport, Florida.  He claims to have 
been exposed to asbestos during that service.  

The veteran's records show he was an airplane electrician in 
service, stationed at the Naval Air Station in Jacksonville, 
Florida for approximately 2 years, and then assigned to 
Attack Squadron 34 for 2 years, which presumably was 
associated with an aircraft carrier.  It is also noted in 
medical records from Dr. Casady in November 1998 and Abel 
Zarob, MD in June 2001, that the veteran worked around 
welding for over 20 years, smoked two to three packs of 
cigarettes up until 15 years ago, and that several of his 
friends that he worked with have also had problems with 
asbestosis.  One record dated in 1998 reflects that the 
veteran worked around insulation that had asbestos on it for 
at least 30 years.  A September 2001 VA examination indicates 
that the veteran retired from Delta Airlines.  

Although the veteran was previously asked to provide 
information regarding his post service asbestos exposure and 
he did not respond, for completeness sake, further inquiry to 
him in this regard should be accomplished.  Then he should 
undergo a VA examination for the purposes of ascertaining the 
nature of any current respiratory disorder and obtaining an 
opinion regarding whether any such disorder could be linked 
to the veteran's service, including as due to asbestos 
exposure.  

As regards to his service, further inquiries should be made 
to help determine the extent of any asbestos exposure the 
veteran may have had in service.  

Finally, the Board observes the veteran was not adequately 
informed of his rights and obligations under 38 U.S.C.A. 
§§ 5103, 5103A regarding VA's notification requirements and 
duty to assist.  It will be necessary to correct this 
procedural defect before entering a final decision.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  After obtaining the appropriate 
release of information, contact Beth A. 
Casady, MD., Spring City Medical Clinic, 
P.O. Box 704, Spring City, TN 37381 and 
request all of her treatment records for 
the veteran's migraine headaches since 
1998 and associate those records with the 
claims folder.  

2.  The veteran should be contacted and 
asked to provide the name and address of 
the emergency room(s) where he received 
treatment for his migraine headaches.  
After obtaining an appropriate release of 
information from the veteran, the 
emergency room(s) should be contacted and 
the medical records related to treatment 
of the veteran's migraine headaches 
should be obtained, and associated with 
the claims folder.  

3.  Schedule the veteran for an 
appropriate VA neurological examination 
to assess the severity of his service-
connected migraine headaches.  The claims 
folder and a copy of this remand are to 
be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done, if 
any, and the examiner should be asked to 
indicate the frequency of the veteran's 
attacks, whether or not the attacks are 
prostrating, and the extent to which they 
may be considered to affect the veteran's 
economic adaptability.   

4.  The National Personnel Records 
Center, and any other organization  
deemed appropriate, should be contacted 
and requested to provide information 
regarding the extent to which the veteran 
may have been exposed to asbestos in his 
capacity as an airplane electrician while 
stationed at the Jacksonville Naval Air 
Station between November 1961 and 
November 1963 and after January 1965, and 
while assigned to Attack Squadron 34 
between November 1963 and February 1965.  

5.  The veteran should be asked to 
provide his post service employers names 
and addresses and what his occupations 
were with each employer.  

6.  Schedule the veteran for a VA 
pulmonary examination.  The claims folder 
should be made available to the examiner.  
All necessary testing should be done.  In 
the report of the examination, the 
examiner is asked to identify each 
respiratory disorder present, and as to 
those that the examiner considers to have 
been caused by asbestos exposure, set 
forth whether it is at least as likely as 
not that it (they) is (are) due to any 
such exposure the veteran may have 
experienced during his 4 years in 
service.  A complete rationale for any 
opinion offered should be set forth in 
the report provided, which should also 
include a notation that the claims file 
has been reviewed, and the examiner is 
aware of any post service history of 
asbestos exposure.  

7.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

8.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

